DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 29, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because of the following reasons:

Regarding FIG. 2B:  Since an arrangement 200 was already disclosed in FIG. 2A, another reference number should be used to refer to the arrangement or embodiment of FIG. 2A.  Examiner suggests using 2000 (see also par [0030] in Specification section below).

Regarding FIG. 3A and 3C-D:  Since the signals Vin(j,k) going to the word line drivers must be and are different from those going to the SL/BL drivers then another name must be used for them such as Vin(m,n) or Vin2(j,k) or Vin(j’,k’). Till the name is changed, the figure is inaccurate for this reason.



BOX 410:  Providing a first or a third supply voltage to a first supply node and a second or a fourth supply voltage to a second supply node of a logic circuit.

BOX 420:  Providing a set of input voltages to a set of input nodes of the logic circuit, wherein the logic circuit is configured to output a driving a voltage at an output node of the logic circuit to drive the memory cell, and the driving voltage is substantially equal to either one of first or third supply voltages or one of the second or fourth supply voltages.

    Note that the suggested changes are consistent with the language used in FIG. 11, wherein the terms “third supply voltage” and “fourth supply voltage” are used as if Applicant began to make the correction to not refer to two different voltage supplies as the same name but near the end of the disclosure..

  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and 


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


The disclosure is objected to because of the following informalities:

Regarding [0028]:  Since Applicant took the time to clearly define what is meant by the term “substantially equal” in [0023], then it is suggested to amend the paragraph as follows:

substantially equal  to either the first supply voltage 102v or the second supply voltage 112v. As an example, a deviation of the output voltage 124v from the respective supply voltage 102v, 112v may be less than 10 %, e.g. less than 5 %, e.g. less than 1 %.

Regarding [0029-0030]: 

     FIG. 2A shows a memory cell arrangement 200 including [[a]] the memory cell driver 100 and a memory cell 220, wherein [[an]] the output node 124 of the memory cell driver 100 is (e.g. electrically conductively) connected to a control node 222w of the memory cell 220. According to various aspects, one of the supply voltages 102v, 112v may be used as a driving voltage to operate (e.g. to program and/or erase) the memory cell 220. According to various aspects, no more than either the first supply voltage 102v or the second supply voltage 112v (that may be supplied to the memory cell driver 100) may be supplied to the control node 222w of the memory cell 220 during a writing of the memory cell 220. As illustrated in FIG. 2A, the control node 222w may be a first control node of the memory cell 220, e.g. a word-line node. However, the control node may be 
     FIG. 2B shows a memory cell arrangement 2000 including [[a]] the memory cell driver 100 and [[a]] the memory cell 220, wherein [[an]] the output node 124 of the memory cell driver 100 is electrically conductively connected to the two control nodes 222s, 222b of the memory cell 220. According to various aspects, one of the supply voltages 102v, 112v may be used as a driving voltage to operate (e.g. to program and/or erase) the memory cell 220. According to various aspects, no more than either the first supply voltage 102v or the second supply voltage 112v (that may be supplied to the memory cell driver 100) may be supplied to the two control nodes 222s, 222b during a writing of the memory cell 220.

Regarding [0034]:  According to various aspects, the output node 124 of each memory cell driver 100 of the first set of memory cell drivers 300w may be connected to a first control line (WL0, WL1). As an example, the memory cell driver 100 of the first set of memory cell drivers 300w may be a word-line (WL) driver 

Regarding [0039-0040]:  This paragraph contains a major error that seems to have propagated into subsequent paragraphs of the specification as well as some claims.  For clarity and definiteness one must not refer to two different supply voltages as “the first supply voltage”, and one must not refer to two different supply voltages as “the second supply voltage”.  It is suggested to clean up the rest of the specification and the affected claims by referring to the two additional voltages VPPBL and VNNBL as the third and fourth supply voltages, respectively, as follows:

     According to various aspects, memory cell arrangement 300 may further include one or more voltage supply circuits 330 (e.g. one or more voltage converters, one or more voltage generators, etc.). The one or more voltage supply circuits 330 may be configured to generate the first supply voltage VPPWL and the second supply voltage VNNWL for each memory cell driver 100 of the first set of memory cell drivers 300w. The one or more voltage supply circuits 330 may be further configured to generate the third fourth 
     The first supply voltage VPPWL and the second supply voltage VNNWL supplied to each memory cell driver 100 of the first set of memory cell drivers 300w may be generated with an offset relative to the third  fourth 
     According to various aspects, a memory cell 220 may have (e.g. may define) a programming voltage VPP associated therewith for programming and/or erasing the memory cell 220. As exemplarily illustrated in FIG. 3B, the first supply voltage VPPWL and the second supply voltage VNNWL may be generated for each memory cell driver 100 of the first set of memory cell drivers 300w so that (e.g. during programming and/or erasing) a voltage difference between the first supply voltage VPPWL and the second supply voltage VNNWL is in the range from about 60% to about 72% of the programming voltage VPP. As an example, the voltage difference between the first supply voltage VPPWL and the second supply voltage VNNWL may be about 2/3 of the programming voltage VPP. Further, the third fourth  third  fourth  third  fourth 

Regarding [0042-0043]:  The signals Vin(j,k), which are address inputs into the WL drivers must not and can’t be the same as the address inputs into the SL/BL drivers.  Hence, another name must be used to differentiate between the address inputs for the WL drivers and the address inputs for the SL/BL drivers. 

Regarding [0043]:  Change “As a result, all memory cells 220 may receive only on-third of the full programing voltage VPP” to “As a result, all memory cells 220 except for cell (0,0) may receive only on-third of the full programing voltage VPP”.

Regarding [0044]:  Change “As a result, all memory cells 220 may receive only on-third of the full programing voltage VPP” to “As a result, all memory cells 220 except for cell (0,0) may receive only on-third of the full programing voltage VPP”..  Change each “and/or” to just “or” since a memory cell during the operation is either programmed or erased but not both.  It is understood that the operation in FIG. 3C is considered to be either a programming or an erasing operation while the operation in FIG. 3D is either an erasing or a programming operation, respective to the operation in FIG. 3C (the complementary operation to that in FIG. 3C).

Regarding [0045]:  It is wrong to say “a first supply voltage (e.g. VPPWL or VPPBL)” since these are two different voltages.  Such language causes confusion in reading the 

  The remaining paragraphs should be reviewed by Applicant for consistency and completeness.

Regarding the abstract:  It is suggested to amend the abstract in accordance with any changes in regards to the above.


Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1:  The claim dictates that a first supply voltage is received at a first supply node of each driver of the first and second set of drivers, and a second supply voltage is received at a second supply node of each driver of the first and second set of driers but the disclosure teaches clearly four voltages VPPWL, VNNWL, VPPBL, and VNNBL, such that each driver of the first set of drivers (WL Drivers) receives a first supply voltage at its first supply node that is different from the voltage received at a first supply node of each driver of the second set of drivers, and each driver of the first set of drivers (WL Drivers) receives a second supply voltage at its second supply node that is different from the voltage received at a second supply node oft teach driver of the second set of drivers.  Hence, the disclosure teaches four distinct supply voltages none of which is being supplied in common between the two sets of divers whereas the claim is claiming only two supply voltages common to the two sets of drivers.  Therefore, the claim(s) contains subject matter which was not described in the specification in such a 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 11:  The claim recites the limitation "a first supply voltage" and “a second supply voltage” but first and second supply voltages were already introduced in claim 1 on which claim 11 depends.  Hence, it is indefinite as to whether or not these are the same first and second supply voltages being claimed in claim 1.   Accordingly, this causes an antecedent basis problem, namely, a redundant one now for any subsequent reference to “the first supply voltage” and “the second supply voltage” in other claims such as in claims 12 and 16.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamai et al.. (US 2004/0257864 A1; hereinafter “Tamai”).

Regarding claim 19:  Tamai (FIG. 3, FIG. 7, and 14(a)) teaches a method of operating a memory cell, the method comprising:

     providing a second supply voltage (the other of 2/3Vwr or 0) to a second supply node of the logic circuit; and
     providing a set of input voltages (row address signals AA1-AAm) to a set of input nodes of the logic circuit, wherein the logic circuit is configured to output a driving voltage at an output node of the logic circuit in response to the provided set of input voltages to operate the memory cell by connecting the output node either to the first supply node or to the second supply node (FIG. 7 illustrates the circuit for Voltage Generation Circuit 4 in FIG. 3; FIG. 3 illustrates that the supply voltages Vwr, 2/3Vwr, 1/3Vwr, and 0 are supplied to the logic circuit, wherein a word line at an output node of the logic circuit is connected to/driven to one of the supply voltages depending on the operation and whether it is a selected word line or an unselected word line; FIG. 13 illustrates a programming operation and FIG. 14a illustrates an erasing operation).

Regarding claim 20:  Tamai (FIG. 1 or FIG. 12; [0056-0062]) teaches the method, wherein the memory cell defines a write voltage (Vthw is a characteristic of the memory cell, and Vwr is defined by Vthw since Vwr has to be greater than Vthw as is disclosed in [0059]) for writing the memory cell, wherein a difference between the first supply voltage (2/3Vwr or 0) and the second supply voltage (0 or 2/3Vwr, respectively) is substantially equal to about two thirds of the write voltage (2/3Vwr – 0 = 2/3Vwr).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY W RADKE whose telephone number is (571)270-1622.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JAY W. RADKE
Primary Examiner
Art Unit 2827



/JAY W. RADKE/Primary Examiner, Art Unit 2827